686 S.E.2d 512 (2009)
BOYCE & ISLEY, PLLC, Eugene Boyce, R. Daniel Boyce, Philip R. Isley, and Laura B. Isley
v.
Roy A. COOPER, III, the Cooper Committee, Julia White, Stephen Bryant, and Kristi Hyman.
No. 598P02-3.
Supreme Court of North Carolina.
November 5, 2009.
G. Eugene Boyce, pro se.
Jim Phillips, Jr.; Alan W. Duncan, Greensboro, for Cooper, et al.
Prior report: ___ N.C.App. ___, 673 S.E.2d 694.

ORDER
Upon consideration of the petition filed on the 20th of April 2009 by Plaintiff (Eugene Boyce) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."
PARKER, C.J., TIMMONS-GOODSON, J. and HUDSON, J. recused.